Citation Nr: 0803491	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  04-37 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from January 1970 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied service connection for 
hepatitis C.  The veteran's appeal was subsequently 
transferred to the RO in Fort Harrison, Montana.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  Hepatitis C was not shown during service or for many 
years thereafter; the preponderance of the evidence indicates 
that the veteran does not have hepatitis C attributable to 
service, to include as due to exposure to herbicide agents.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the veteran has been issued VCAA notification 
letters in April 2003, September 2003, July 2005, May 2006, 
and two letters in February 2007.  These notices fulfilled 
the provisions of 38 U.S.C.A. § 5103(a).  The veteran has 
been informed about the information and evidence not of 
record that is necessary to substantiate his claim; the 
information and evidence that VA will seek to provide; the 
information and evidence the claimant is expected to provide; 
and to provide any evidence in his possession that pertains 
to the claim.  A February 21, 2007 VCAA notification letter 
informed the veteran of how to establish a disability rating 
and effective date, as required by Dingess.  

In addition, the April 2003 VCAA notification letter informed 
the veteran of risk factors for contracting hepatitis C.  In 
a February 16, 2007 notification letter, the veteran was 
informed that VA had been unable to verify his asserted in-
service risk factors for contracting hepatitis C, and 
provided him with a list of other possible sources of 
evidence, such as "buddy" certificates.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the last 
three VCAA notification letters noted above were issued 
subsequent to the November 2003 rating decision on appeal.  
The Board is cognizant of Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to VA to demonstrate that the error 
was not prejudicial.  The Federal Circuit reversed the Court 
of Appeals for Veterans Claims' holding that an appellant 
before the Court has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim: (2) 
requesting that the claimant provide any pertinent evidence 
in the claimant's possession; and (3) failing to provide 
notice before a decision on the claim by the agency of 
original jurisdiction.  (Emphasis added.)  See also Simmons 
v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim, as demonstrated by the 
August 2007 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the veteran.  
In September 2007, the veteran indicated that he had no other 
information or evidence to give VA to substantiate his claim.

The claims file includes an August 2007 memorandum regarding 
the attempt by the RO to obtain 1973 VA outpatient treatment 
records and 1970 clincial treatment records from Madigan Army 
Center cited by the veteran.  (The claims file contains an 
April 1973 post-service treatment record from a Temple, Texas 
VA facility.)  After review of this memorandum and the claims 
file, the Board concurs with the RO that no further efforts 
to obtain these records are required; further efforts to 
obtain these records would be futile.  See 38 C.F.R. 
§ 3.159(c).  

The evidence in the claims file includes service medical 
records, private medical records, Social Security 
Administration (SSA) records, and VA treatment records, to 
include a March 2007 VA examination, which included a nexus 
opinion.  After review of this medical evidence, the Board 
finds that it provides findings that are adequate for 
adjudicating the veteran's claim.  There is no duty to 
provide another examination or medical opinion.  38 C.F.R. 
§3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 
Law and Regulations 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "In line of duty" 
means any injury incurred or aggravated during a period of 
active military service, unless such injury was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was the result of the veteran's abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. § 
3.1(m).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Hepatitis C is not 
among the diseases listed.

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the U.S. Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

Factual Background

The veteran contends that he has hepatitis C attributable to 
service.  He asserts that the probability of contracting 
hepatitis C in service was far greater than in his civilian 
life as a carpenter.  He specifically alleges that his in-
service risk factors for contracting hepatitis C included 
blood transfusions, laceration from a straight razor, 
vaccinations, exposure to people carrying the hepatitis C 
virus, and exposure to an herbicide agent (Agent Orange).

The record indicates that the veteran was diagnosed as having 
hepatitis C in 2002. The service medical records reveal an 
undated document entitled "Chemistry I" (Standard Form 
546), apparently signed by a physician, and in the Remarks 
section, "R/O Hep," was recorded.  A "SMA-12" Profile was 
ordered.  There is no indication that a diagnosis of 
hepatitis was confirmed by laboratory test or any other 
diagnostic study during service and the separation 
examination failed to suggest the veteran had hepatitis.  The 
service medical records do not show that the veteran received 
a blood transfusion.  In an April 1972 document entitled 
"Dental Patient X-ray Container and Medical History," the 
veteran noted that he had not been hospitalized in the past 5 
years.

Shortly after discharge from service, in April 1973, the 
veteran was evaluated for hematuria.  In June 1973, service 
connection for hematuria was denied.

In an August 2002 private treatment record, the veteran was 
noted to have a history of intravenous drug use in the late 
1970s.  The clinician also noted that the veteran got a 
tattoo in the late 1970s.

In a July 2003 VA treatment record, the veteran was evaluated 
for hepatitis C.  The clinician noted that the hepatitis C 
was likely acquired in the 1970s at the time of probable 
blood transfusions, and less likely intravenous drug use.  
The Board notes that the clinician did not note whether the 
"probable" blood transfusion occurred during service or 
what was the source of this historical information.

A January 2004 VA treatment note indicates that the veteran 
has experimented with cocaine, hallucinogens, heroin and 
barbiturates in the past and was seeking treatment for 
alcohol and cannabis dependence.

In a March 2004 letter, the veteran indicated that he did not 
use intravenous drugs, contending that the noting of 
intravenous drug use in the medical record was based on a 
misunderstanding.  The veteran noted that he did not know 
what "intravenous" meant.  He wrote that he had not 
injected anything, but then noted that he had tried 
"intravenous" drugs.  In addition, he wrote that he had 
smoked heroine a few times and snorted cocaine twice.  He 
contended that "every bad habit" he had, he "learned" in 
the service.  

He further asserted that there were men in the barracks who 
had hepatitis C.  He noted that there were fights in which 
there was a lot of blood shed and that he was cut with a 
razor on his left arm.  It is in this letter that the veteran 
also asserted that a connection may exist between herbicide 
exposure and his contraction of hepatitis C.

In March 2004, the veteran also noted what he believed to be 
risk factors for hepatitis in a questionnaire.  To the 
question, "[h]ave you ever had a blood transfusion?," the 
veteran responded "maybe."  He noted that he could only 
remember a sack of blood over his head in 1972-73.  Later in 
his substantive appeal (VA Form 9), the veteran indicated 
that he was sure that when he got sick he had a "sack of red 
stuff over" him.  In July 2005, the veteran submitted 
answers to another hepatitis questionnaire.  In this 
document, regarding whether he had a blood transfusion, he 
answered:  "Yes, maybe 1970, and for sure 1973 at VA 
hospital near Fort Hood Texas.

In a May 2006 letter, the veteran asserted that he may have 
had a blood transfusion in February 1970, while in basic 
training.  He noted that he was hospitalized for illness and 
can hardly remember anything that happened while he was ill.  

The veteran underwent a VA examination in March 2007.  The 
examiner reviewed the claims file.  The veteran reported to 
the examiner his contentions regarding blood transfusions.  
At this time, the veteran denied intravenous drug use and 
reported a history of intranasal cocaine use on two or three 
occasions.  He reported that at places he was stationed fifty 
percent of people had hepatitis C.  He also noted being 
attacked with a straight razor.  He denied having a history 
of multiple sexual partners or sexually transmitted diseases.  
He noted that he received a tattoo in the 1980s.

In her review of the records in the claims file, the examiner 
noted a December 2002 medical document that recorded that the 
veteran had a transfusion during service.  After review of 
the evidence of record, the examiner opined that the most 
likely vector of hepatitis C would be a blood transfusion in 
1970, 1972 or 1973.  She noted medical records documented 
treatment for hematuria in 1973 and that a blood transfusion 
was not a normal treatment for hematuria, although she added 
that the veteran might have received one if his hemoglobin 
and hematocrit levels had dropped.  The physician pointed out 
that there was no documentation regarding hemoglobin and 
hematocrit levels.  

She then indicated that the other possible vector for the 
veteran's hepatitis C was intravenous drug use.  The examiner 
noted the veteran's contradictory statements regarding drug 
use.  She noted that it was difficult to verify statements.  

The examiner found, that assuming that the veteran did not 
use intravenous drugs, the blood transfusion was the most 
likely vector.  She noted that in regard to the veteran's 
report of being slashed with a razor, such an incident 
resulted in a very low probability of developing hepatitis C.  
She found, therefore, that assuming verification of blood 
transfusion during service, it was at least as likely as not 
that the veteran's hepatitis C was due to that blood 
transfusion.  If the blood transfusion could not be verified, 
however, the examiner found that it was less likely than not 
that the veteran's hepatitis C was associated with another 
risk factor experienced during service.

Analysis 

The Board finds that the veteran does not have hepatitis C 
attributable to service.  Hepatitis is not one of the 
diseases presumed by VA to be due to herbicide exposure.  See 
38 C.F.R. § 3.309(e).  Further, as noted above, as this claim 
was filed after October 1990, service connection cannot be 
granted if it is shown that hepatitis C was the result of 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105(a); 38 
C.F.R. § 3.1(m). 

As to the other alleged in-service risk factors, in 
concluding that the veteran's hepatitis C is not attributable 
to service, the Board relies on the March 2007 opinion from a 
VA physician who examined the veteran.  After thoroughly 
reviewing the evidence of record and considering the 
veteran's contended in-service risk factors for contracting 
hepatitis C, she determined that whether the veteran's 
hepatitis C was linked to service depended upon whether he 
had received a blood transfusion during service.  Thus, the 
alleged risk factors other than a blood transfusion were 
essentially ruled out 

The veteran has indicated that he received two blood 
transfusions, one in 1970 and the other in 1973, the latter 
at a VA facility.  As noted above, the claims file contains 
records of treatment for hematuria in April 1973 at a VA 
Medical Center but this was after the veteran's discharge 
from service.  Thus, even if the veteran received a blood 
transfusion as part of this treatment (which is not 
documented), service connection would not be warranted.  
38 U.S.C.A. § 1110; Boyer, supra.

Turning next to the veteran's contention that he received a 
blood transfusion in 1970 while on active duty, the Board 
notes that he has asserted at times that he is certain that 
he received a blood transfusion in 1970, but in other 
statements the veteran has indicated that he is less certain 
that he received a blood transfusion at this time.  While 
post-service medical records in the claims file include 
history obtained by the veteran that he received blood 
transfusion in service, the service medical records show no 
such treatment.  Further, as indicated by the VA examiner who 
most recently examined him, the veteran has provided 
contradictory statements regarding risk factors for 
contracting hepatitis C, to include the alleged in-service 
blood transfusion.  The Board is cognizant of Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005), wherein the Court of 
Appeals for Veterans Claims (Court) held that the VA and 
Board may not simply disregard a medical opinion solely on 
the rationale that the medical opinion was based on a history 
given by the veteran.  See also Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006).  However, in Kowalski, the Court also 
cited its decisions in Swann v. Brown, 5 Vet. App. 229, 233 
(1993) and Reonal v. Brown, 5 Vet. App. 458, 461 (1993) in 
reaffirming that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  Here, the service medical records do not show that 
the veteran received a blood transfusion during service; they 
do not even reflect that he was hospitalized as contended.  
Moreover, an April 1972 document entitled "Dental Patient X-
ray Container and Medical History" includes a notation that 
the veteran had not been hospitalized in the past 5 years.  
This statement contradicts the veteran's current description 
of being hospitalized in 1970.  Under these circumstances, 
the Board finds that the clinician's notation of an in-
service blood transfusion based upon history obtained from 
the veteran many years after service is without probative 
value.  

While hepatitis was apparently suspected during service it 
was not confirmed by subsequent diagnostic work-up.  The 
veteran's hepatitis C was first diagnosed many years post-
service and it is not contended otherwise.  Due to the 
contradictory statements and lack of contemporaneous medical 
evidence documenting that the veteran received a blood 
transfusion during service, the Board finds that the veteran 
did not receive a blood transfusion during service and that 
the preponderance of the evidence is against a finding that 
his hepatitis C is linked to any incident of active duty.  

As to the veteran's assertion that he has hepatitis C 
attributable to service, he has not been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).





As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for hepatitis C must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


